Citation Nr: 0622857	
Decision Date: 08/01/06    Archive Date: 08/15/06

DOCKET NO.  99-17 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial, compensable rating for post-
operative residuals of a right ovarian cystectomy.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active military service from May to September 
1989 and from November 1990 to July 1991.

This appeal to the Board of Veterans' Appeals (BVA or Board) 
arose from a September 1995 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) - which 
granted service connection for post-operative residuals of a 
right ovarian cystectomy and assigned an initial 0 percent 
(i.e., noncompensable) rating retroactively effective from 
November 12, 1992.  The veteran wants a higher initial 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When filing her May 1999 substantive appeal (VA Form 9), the 
veteran requested a hearing at the RO before a Member of the 
Board - Veterans Law Judge (VLJ).  But she later withdrew 
this request.  See 38 C.F.R. § 20.704(e) (2005).

FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate her claim, apprised of whose responsibility - 
hers or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of her claim has been obtained.

2.  The post-operative residuals of the veteran's right 
ovarian cystectomy do not require continuous treatment.

CONCLUSION OF LAW

The criteria are not met for a higher, initial compensable 
rating for post-operative residuals of the right ovarian 
cystectomy.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.116, 
Diagnostic Code 7615 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held in part that VCAA notice, as required 
by 38 U.S.C.A. § 5103, to the extent possible, must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ or RO) decision on a claim for 
VA benefits.  See, too, Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (also discussing the timing of the VCAA notice as 
it relates to prejudicial error).

Recently, in Dingess v. Nicholson, the U. S. Court of Appeals 
for Veterans Claims (Court) addressed the applicability of 
the VCAA notice requirements to situations, such as in this 
case, where VA has granted service connection for a 
disability, but the veteran disagrees with the initial rating 
assigned.  Dingess v. Nicholson, Nos. 01-1917, 02-1506, 2006 
WL 519755 (Vet. App. March 6, 2003).  The Court found that 
the notice requirements are also applicable to the initial 
disability rating assigned.  Id. at *12.  Specifically, VA 
must notify the claimant that "should service connection be 
awarded, a schedular or extraschedular disability rating will 
be determined by applying relevant diagnostic codes in the 
rating schedule, found in Title 38, Code of Federal 
Regulations, to provide a disability rating from 0 percent to 
as much as 100 percent (depending on the disability involved) 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment."  Id.

Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Id.  

In this particular case at hand, the veteran was not sent a 
VCAA letter prior to the initial adjudication and grant of 
service connection for her ovarian disability, but this was 
because the VCAA did not yet exist at that time.  Keep in 
mind the RO initially adjudicated her claim in September 
1995, and Congress did not pass the VCAA until several years 
later - in November 2000.  So it was both a practical and 
legal impossibility to provide VCAA notice before that 
initial adjudication.  And in Pelegrini II, the Court 
clarified that, in these type situations, VA does not have to 
vitiate the initial decision and start the whole adjudicatory 
process anew, as if the initial decision was never issued.  
Rather, VA need only ensure the veteran receives or since has 
received content-complying VCAA notice such that she is not 
prejudiced.

Following passage of the VCAA, the RO sent the veteran a VCAA 
letter in October 2004.  It explained the type of evidence 
needed to support her claim, provided an address where she 
could send supporting evidence and contact the RO if she had 
questions, explained how long she had to submit supporting 
evidence, identified the evidence already of record, and 
apprised her of whose specific responsibility (hers or VA's) 
it was for obtaining the different types of evidence.  So 
that letter satisfied the Pelegrini II content requirements.

The October 2004 VCAA letter was nearly two years before the 
Dingess decision, so it could not possibly have satisfied the 
additional content requirement discussed in Dingess - in 
terms of the additional effective date element.  The letter 
also did not explain that upon a grant of service connection 
(which, at that point, already had been granted), a schedular 
or extraschedular disability rating is determined by applying 
relevant diagnostic codes in the rating schedule.  But this 
was nonprejudicial.  The October 2004 VCAA letter did, as 
mentioned, explain the veteran would need to show her 
disability was more severe than presently rated to receive a 
higher evaluation.  A more recent letter sent to her in 
September 2005 reiterated this requirement.  And even more 
recent March and April 2006 letters discussed, not only the 
disability rating element from Dingess, but the effective 
date element as well.  Thus, when considered in the 
aggregate, the October 2004, September 2005, and March and 
April 2006 letters satisfied the VCAA notice content 
requirements - including as recently expressed by the Court 
in Dingess.  See Dingess, 2006 WL 519755, at *12 ("Other 
statutory and regulatory provisions are in place to ensure 
that a claimant receives assistance throughout the appeals 
process.  ...To hold that section 5103(a) continues to apply 
after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) 
[SOC provisions] and 5103A [duty to assist provisions] and 
their implementing regulations insignificant and superfluous, 
thus disturbing the statutory scheme.").  

These letters complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence) and of 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

Since receiving content-complying VCAA notice, the veteran 
has not indicated that she has any additional relevant 
evidence to submit or that needs to be obtained.  Indeed, to 
the contrary, when recently canceling her hearing request in 
April 2006, she indicated she wanted her case to go to the 
Board.  Consequently, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could [provide] to the appellant regarding what 
further evidence he should submit to substantiate [her] 
claim."  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, as alluded 
to earlier, where, as here, an award of service connection 
for a disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, evaluations may be 
"staged."  See Fenderson, 12 Vet. App. at 125-26 (1999).  
This, in turn, will compensate the veteran for times since 
the effective date of her award when her disability may have 
been more severe than at other times during the course of 
her appeal.

The veteran received an initial noncompensable, i.e., 0 
percent, disability rating for the residuals following 
surgical removal of the right ovarian cyst.  The RO assigned 
this disability rating under 38 C.F.R. § 4.116, Diagnostic 
Code 7615, retroactively effective from November 12, 1992, 
the date of receipt of the veteran's claim.



According to Diagnostic Code 7615, a 0 percent rating is 
assigned for disease, injury or adhesions of the ovary where 
symptoms do not require continuous treatment.  A 10 percent 
rating, in comparison, is warranted when the symptoms require 
continuous treatment.  And an even higher 30 percent rating 
is warranted when the symptoms cannot be controlled by 
continuous treatment.  See 38 C.F.R. § 4.116 Diagnostic Code 
7615.  

Upon reviewing these rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture is most consistent with the 
current noncompensable rating.  So a higher initial 
evaluation is not warranted.  The objective clinical evidence 
of record does not show she experiences symptoms, that is, 
requiring continuous treatment, as a result of her right 
ovarian cystectomy.  A November 1992 private medical record 
indicates a pelvic sonogram revealed her ovaries were normal 
and that her pelvic pain was likely related to her menstrual 
cycle.  Likewise, the reports of her January 1993, March 
1995, November 1997, and May 1998 VA examinations show that, 
despite her complaints of infertility and pelvic pain, and a 
history of oligomenorrhea and dysmenorrhea, her gynecological 
examinations were repeatedly normal - including, 
significantly, of her ovaries in particular.  Moreover, 
records recently obtained from Victory Memorial Hospital 
confirm she had a pregnancy and that her baby was delivered 
by C-section.  She also apparently had another baby delivered 
by C-section, as well.  The cysts on her ovaries were 
consistent with normal pregnancies.  So despite her earlier 
fears, which understandably were justified, she is not 
infertile.

The veteran's pelvic ultrasound and gynecological 
examinations generally have been unremarkable.  There 
certainly has not been any indication of a need for 
continuous treatment.  So the severity of her disability - 
at least since filing her claim, is most commensurate with 
the currently assigned 0 percent rating.  See 38 C.F.R. 
§ 4.116, DC 7615.  And since she has not had a compensable 
level of disability since filing her claim, her rating may 
not be "staged" under Fenderson either.



The Board also has considered whether the veteran is entitled 
to a higher rating on an extra-schedular basis.  But the 
record does not present such "an exceptional and unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  Concerning this, there is no indication her 
ovarian disability causes marked interference with her 
employment (meaning above and beyond that contemplated by her 
current schedular rating - albeit at the noncompensable 
level).  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  
See 38 C.F.R. § 4.1.  It also is not shown the ovarian 
disability requires frequent periods of hospitalization.  As 
mentioned, the condition has not required continuous 
treatment, and the treatment the veteran has received has 
been on an outpatient (as opposed to inpatient) basis.  It 
also appears from the record that she is unemployed for 
reasons unrelated to this disability.  So there is no basis 
for referring this case to the Director of VA's Compensation 
and Pension Service for extra-schedular consideration.  See, 
e.g., Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

In conclusion, for the reasons and bases discussed, the Board 
finds that the preponderance of the evidence is against the 
claim for a higher (compensable) initial rating on either a 
schedular or extra-schedular basis, so the benefit-of-the-
doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

The claim for a higher, compensable, initial rating for post-
operative residuals of a right ovarian cystectomy is denied.
`


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


